DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………..……………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final filed 7/20/2022.Claims 1-8,11-15 are pending. In response to Amendment, the previous rejection of Claims 1-8 and 11- 15 under 35 U.S.C.102(a)(l) as being anticipated by Szegedy (US Patent Pub. No. 10,521,718 A1) in view of Lim (US Patent Application Pub. No. 2018/0341836 A1) and the previous rejection of Claim 9 under 35 U.S.C. 103(a) as being unpatentable over Szegedy (US Patent Pub. No. 10,521,718 A1) in view of Lim (U.S. Patent Pub. No. 2018/0341836 Al), and further in view of Vogels (U.S. Patent Pub No. 2018/0293713 Al) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-8,11-15 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Szegedy teaches a digital model repair method, comprising the steps of: providing a digital model of a target object as input to a generative network of a trained generative adversarial network (120, Col. 3:30-40; Szegedy teaches use of a training data repository which includes training inputs and a respective target output) the input comprising a plurality of points erroneously perturbed by one or more causes (Col. 3:41-46, Col. 5:27-30; Szegedy teaches applying adversarial perturbations to the training input), wherein the generative network was training using inputs comprising a plurality of points erroneously perturbed by one or more causes (204, Col. 4:36-40; Szegedy teaches training the neural network using adversarial perturbations).
	Lim is also in the field of training neural networks for image analysis. Lim teaches generating, by the generative network of the GAN, an output point cloud in which the erroneous perturbation of some or all of the plurality of points has been reduced (para. [0046] [0047]; Lim teaches determining error values for the received data points and responsively generating a second set of data points until the errors are reduced); and a discriminator of the GAN was trained to distinguish point clouds comprising a plurality of points erroneously perturbed by said one or more causes and point clouds substantially without such (304, para. [0047] [0048]; Lim teaches a discriminator network which determines differences in the generated output versus ground truth data).
	None teaches: 
wherein the discriminator is trained to discriminate between substantially error free target point cloud data and point cloud data comprising points erroneously perturbed by one or more causes, the substantially error free target point cloud data is generated by the application of a noise reduction technique to the point cloud data comprising points erroneously perturbed by the one or more causes, and the noise reduction technique applies winding numbers to the point cloud.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 13 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Paul (US Patent Application Pub. No. 2020/0265259 Al) teaches generating and synthesizing 3D data using generative adversarial networks
Tamir (US Patent Application Pub. No. 2018/0220048 Al) teaches systems and methods for rendering free viewpoint video for studio applications.
Gribetz (US Patent Application Pub. No. 2017/0236320 Al) teaches method and systems for tethering 3D virtual elements to digital content.
Yan (US Patent Application Pub. No. 2019/0206071 Al) teaches a method for generating and recovering 3D point cloud data for target objects in an image.

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664